I concur in the conclusion reached by Judge BAREFOOT; however, if the appeal herein had been by case-made and there was evidence in the record supporting the contention of the defendant that the order of the Board of Barber Examiners *Page 292 
was arbitrary and unreasonable and made without any regard to what minimum price was reasonably necessary in order for the barbers in Cushing to conduct a clean and sanitary barbershop, it is my opinion that the case would have had to have been reversed for failure of the trial court to give proper instructions submitting this issue to the jury; but under the state of the record, and in the light of the prior decisions of this court, the opinion affirming the judgment of the lower court is correct.